DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 11-4-19 has been entered.  Claims 1-79 have been canceled.  Claims 80-96 have been added.  Claims 80-96 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-4-19, 2-26-20, 3-16-20 and 10-27-20 was filed after the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract filed on 11-4-19 contains the phrase “the non-human animals may be described” in line 3.  It should avoid using phrases which can be implied, such as,” “The disclosure describes,” etc.  Changing the phrase to “the non-human animals are” would be remedial.  Appropriate correction is required.

Claim Objections
Claim 87 is objected to because of the following informalities:  The phrase “the a human Pdcd1 gene” in line 2 of claim 87 appears to be a typographical error.  Removing the term “a” would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps in claim 80 are:  How to monitor the mouse to determine the properties of the drug, what characteristic or phenotype of the mouse is being monitored, and how the observed characteristic or phenotype of the mouse is used to or 
Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  what in the mouse is being monitored so as to determine the effect of the drug on the tumor and what would be the criteria to determine the effect of the drug on the tumor.
Claim 80 recites the limitation "the properties of a drug" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 80 is an independent claim.  The phrase “the properties of a drug” is the first time that is used in the claim.  Therefore, there is no antecedent bases for the phrase "the properties of a drug".

Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “PD-1 signaling” in line 2 of claim 84 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “PD-1 signaling”.  It is unclear whether it means PD-1 gene expression signaling or PD-1 protein signaling or something else.  It is unclear whether it intends to mean PD-1 gene expression downstream signaling or PD-1 gene express upstream signaling.  It is unclear whether it intends to mean PD-1 protein downstream signaling or PD-1 protein upstream signaling.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing tumor growth or killing tumor cells in the claimed mice by intraperitoneal administration of the anti-hPD-1 antibodies targeting to the subcutaneously implanted MC38.ova (mouse colon adenocarcinoma) cells, does not reasonably provide enablement for assessing the properties of a drug targeting human PD-1 (gene or protein) by administering the drug to the claimed humanized mouse expressing a humanized PD-1 polypeptide on the surface of activated T cells in the mouse or administering the drug to the claimed humanized mouse having a tumor via various administration routes and monitoring the mouse to determine the properties of the drug.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 80-96 are directed to a method of assessing the properties of a drug targeting human PD-1, the method comprising administering the drug to a mouse whose genome comprises a humanized Programmed cell death 1 (Pdcd1) gene at an endogenous Pdcd1 locus, wherein the humanized Pdcd1 gene is operably linked to a Pdcd1 promoter and expresses a humanized PD-1 polypeptide on the surface of activated T cell in the mouse, wherein the humanized PD-1 polypeptide comprises the N-terminal immunoglobulin V domain of a human PD-1 polypeptide and the intracellular domain of an endogenous mouse PD-1 polypeptide, and monitoring the mouse to determine the properties of the drug.  Claims 81-82 specify the drug targeting human PD-1 is a PD-1 antagonist and an anti-human PD-1 antibody, respectively.  Claim 83 specifies the properties are the pharmacokinetic properties of the drug, and said monitoring comprises performing an assay to determine the pharmacokinetic properties of the drug.  Claim 84 specifies the properties comprise the potential of the drug to modulate PD-1 

Nature of the invention: 
A method of assessing the properties of a drug targeting human PD-1, the method comprising administering the drug to a mouse whose genome comprises a humanized Programmed cell death 1 (Pdcd1) gene operably linked to a Pdcd1 promoter and expresses a humanized PD-1 polypeptide on the surface of activated T cell in the mouse or administering to the mouse comprising a tumor, and monitoring the mouse to determine the properties of the drug. 

The state of the prior art: 
The state or the art of administering various drugs targeting human PD-1 to a humanized mouse expressing a humanized PD-1 polypeptide on the surface or activated T cell in the mouse or administering various drugs to the claimed mouse with a tumor via various administration routes so as to assess the properties of the drug was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass administering various drugs targeting human PD-1 to a humanized mouse expressing a humanized PD-1 polypeptide on the surface or activated T cell in the mouse or administering various drugs to the claimed mouse with a tumor via various administration routes so as to assess the properties of the drug.  The administration routes encompass oral administration, intravenous administration, intraperitoneal administration, topical administration, intramuscular administration, intradermal administration, inhalation, nasal administration, intrathecal administration, intraocular administration, and subcutaneous administration etc.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses using mouse embryonic stem (ES) cells and VELOCIMOUSE technology to generate humanized mouse comprising human Pdcd1 gene exon2 and part of human pdcd1 gene exon 3 (833 bp human DNA fragment) in the endogenous mouse pdcd1 gene 
The specification fails to provide adequate guidance and evidence for how to assess the properties of a drug targeting human PD-1 (gene or protein) by administering the drug to the claimed humanized mouse expressing a humanized PD-1 polypeptide on the surface of activated T cells in the mouse or administering the drug to the claimed humanized mouse having a tumor via various administration routes and monitoring the mouse to determine the properties of the drug.  

The unpredictable nature of the art:
The specification discloses the use of PD-1 antibodies, Ab A, Ab B, Ab C and Ab D but fails to specifically state whether those PD-1 antibodies are anti human PD-1 polypeptide antibody or other type of anti PD-1 antibody.  Logically, one would not use anti-mouse PD-1 antibody in this study because then there is no need to generate a humanized mice expressing humanized PD-1 polypeptide, and it does not make sense of using anti-PD-1 antibody other than anti-mouse PD-1 or anti-human PD-1 antibodies.  Therefore, it appears that the PD-1 antibodies mentioned in the specification are anti-human PD-1 antibodies (anti-hPD-1).  The specification only enables reducing tumor growth or killing tumor cells in the claimed mice by intraperitoneal administration of the anti-hPD-1 antibodies targeting to the subcutaneously implanted MC38.ova (mouse colon adenocarcinoma) cells.  The specification fails to provide adequate guidance and 
The drug includes various types of small organic compounds, nucleic acid, protein and antibody.  The properties of a drug encompass any type of physiological effect, such as effect on immune system, glycolysis, other carbohydrate metabolisms, DNA synthesis, protein synthesis, gene expression, protein expression, signal transduction and cell proliferation etc.  The claims read on using the claimed humanized Pdcd1 mouse expressing humanized PD-1 polypeptide on the surface of activated T cells to assess various properties of a drug targeting human PD-1.  The only phenotype of the claimed humanized Pdcd1 mouse is expression of humanized PD-1 polypeptide on the surface of activated T cells.  It is unclear what kind of properties of a drug can be assessed by administering the drug to a humanized Pdcd1 mouse, expressing humanized PD-1 polypeptide on the surface of activated T cells, via various administration routes.  The claims recite “monitoring the mouse to determine the properties of the drug” in the last line of claim 80.  It is unclear what is being monitored in the mouse or on the mouse such that one of skilled in the art can determine what property of the drug is.  It is also unclear how the parameters or characteristics in the mouse or on the mouse are correlated to the properties of the drug being assessed.  There is no evidence of record that shows the claimed humanized Pdcd1 mouse 
Claim 85 reads on the mouse comprises a tumor and the properties of the drug comprises an anti-tumor effect of the drug.  The tumors encompass breast cancer, lung cancer, kidney cancer, testicular cancer, ovarian cancer, pancreatic cancer, colon cancer, brain tumors such as glioblastoma, melanoma, lymphoma, and hepatoma etc., which are located at various locations in the mouse.  Different tumors differ from each other physiologically and pathologically, and they have different locations in a mouse.  The claim recites “monitoring the mouse to determine the effect of the drug on the tumor” in the last line of claim 85.  It is unclear what is being monitored in the mouse or on the mouse such that one of skilled in the art can determine the anti-tumor effect of the drug.  It is also unclear how the parameters or characteristics in the mouse or on the mouse are correlated to the anti-tumor property of the drug being assessed.  Different drugs differ from each other in their chemical compositions and biological functions.  Administration of various drugs to the claimed humanized Pdcd1 mouse bearing various tumors at various locations in the mouse via various administration routes so as to assess the anti-tumor effect of the drug differ from each other physiologically and pathologically and have to be considered individually.
Further, the claims read on gene transfer of various types of nucleic acids in vivo.  The state of the art of gene transfer in vivo via various administration routes was unpredictable before the effective filing date of the claimed invention.  Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific 

The claims also read on protein transfer by delivering protein or peptide to a subject via various administration routes so as to assess and determine the properties of the protein drug in vivo.  The art of delivering a protein or peptide to various target sites in vivo was unpredictable before the effective filing date of the claimed invention.  The administration route includes subcutaneous, intravenous, intramuscular, intraperitoneal, oral, topical, dermal, intramuscular, intradermal, intrathecal, transdermal, inhalation, and intranasal administration etc.  There are various barriers before a protein can reach its target cells, for example, layers of dermal cells, blood vessel wall cell membranes, proteases and lysosomal degradation within cells, 
Namdev et al., 2016 (Research J. Pharm. and Tech., 9(3), p. 305-312) discusses challenges and approaches for oral protein and peptide drug delivery.  Namdev reports that macromolecular compounds such as peptides, proteins and DNA analogs used as drugs have encountered obstacles including high enzymatic susceptibility, short shelf life or unsuitable efficacy after the administration to the patient, owing to immunogenic reactions or poor bioavailability (e.g. Abstract).  Barriers for oral protein and peptide delivery include enzymatic barrier, intestinal epithelial barrier, capillary endothelial barrier and blood brain barrier (e.g. p. 307, bridging left and right columns).  Challenges associated with oral protein and peptide delivery include (a) it is difficult for protein to enter into cells and other body compartments and thus give poor permeability characteristics throughout various mucosal surfaces and biological membranes, (b) various physical and chemical environments can cause denaturation and degradation of proteins and peptides and resulting in loss of biological activity, (c) most of the proteins and peptides have very short biological half-lives in vivo due to their fast clearance in liver and other body tissues by the action of proteolytic enzymes, protein-modifying chemicals or through other clearance mechanisms, (d) Degradation of proteins and peptide is highest in the stomach and duodenum and it significantly diminished in the ileum and colon, and (e) the body may give an immune response against the therapeutic protein and peptide, and the immune response may neutralize the protein and may also cause a harmful reaction in the receiver (e.g. p. 307, right column, p. 308, left column).  
nd paragraph).
It is apparent that there are numerous barriers for protein delivery to target cells in vivo and those barriers include high enzymatic susceptibility, short shelf life, intestinal epithelial barrier, capillary endothelial barrier, blood brain barrier, poor permeability characteristics throughout various mucosal surfaces and biological membranes, poor absorption, hepatic metabolism, and immune response from the host.  It was unpredictable before the effective filing date of the claimed invention whether one skilled in the art would be able to assess and determine the properties of a drug, such as anti-tumor effect, in vivo by administering various types of proteins or peptides drug to the claimed mouse via various administration routes.  Since antibody is a type of protein, the obstacles and unpredictability of antibody therapy in vivo is similar to the obstacles and unpredictability of protein transfer in vivo.


The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare various types of drugs including small organic compounds, nucleic acid, protein and antibody, administration of various drugs to the mice via various administration routes, trial and error experimentation to determine which administration route can provide sufficient drugs to reach the desired target sites in the mice, trial and error experimentation to determine what characteristics or phenotypes of the mouse need to be monitored, trial and error experimentation to determine the correlation between the characteristics or phenotypes of the mouse and the properties of the drug, and trial and error experimentation to assess and determine the properties of the drug based on the correlation between the characteristics or phenotypes of the mouse and the properties of the drug.    
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 80-82, 86, 88 and 90-96 are rejected under 35 U.S.C. 103 as being unpatentable over Letter from Frank Eisenschenk of Saliwanchik, Lloyd & Eisenschenk, and Declaration by .
Claims 80-82, 86, 88 and 90-96 are directed to a method of assessing the properties of a drug targeting human PD-1, the method comprising administering the drug to a mouse whose genome comprises a humanized Programmed cell death 1 (Pdcd1) gene at an endogenous Pdcd1 locus, wherein the humanized Pdcd1 gene is operably linked to a Pdcd1 promoter and expresses a humanized PD-1 polypeptide on the surface of activated T cell in the mouse, wherein the humanized PD-1 polypeptide comprises the N-terminal immunoglobulin V domain of a human PD-1 polypeptide and the intracellular domain of an endogenous mouse PD-1 polypeptide, and monitoring the mouse to determine the properties of the drug.  Claims 81-82 specify the drug targeting human PD-1 is a PD-1 antagonist and an anti-human PD-1 antibody, respectively.  Claim 86 specifies the humanized Pdcd1 gene comprises exon 2 of a human Pdcd1 gene.  Claim 88 specifies the humanized Pdcd1 gene comprises endogenous Pdcd1 exons 1, 4 and 5.  Claim 90 specifies the humanized PD-1 polypeptide is translated in a cell of the mouse with a mouse signal peptide.  Claim 91 specifies the humanized PD-1 polypeptide comprises the transmembrane sequence of the endogenous PD-1 polypeptide.  Claim 92 specifies the humanized PD-1 polypeptide comprises amino acids 35-145, 27-145, or 26-169 of a human PD-1 polypeptide.  Claims 93-94 specifies the Pdcd1 promoter is a rodent Pdcd1 promoter and an endogenous mouse Pdcd1 promoter, respectively.  Claim 95 specifies the mouse is homozygous for the humanized Pdcd1 gene.  Claim 96 specifies the mouse does not detectably express a full-length endogenous mouse PD-1 polypeptide.
Eisenschenk et al. discloses the sales and/or offer for sale of ISIS project code 4460, which is a homozygous transgenic knock-in mouse expressing human/mouse chimeric PD-1 
The declaration of Dr. Davis also discloses the mice of Isis Project Code 4460:
1)    were/are homozygous for a humanized Pdcd1 gene and had a genome that comprises a humanized Pdcd1 gene at an endogenous Pdcd1 locus, wherein the humanized Pdcd1 gene is operably linked to a Pdcd1 promoter and expresses a humanized Programmed cell death 1 (PD-1) polypeptide on the surface of activated lymphocytes, such as T cells, in said mouse and wherein said humanized PD-1 polypeptide comprises the N-terminal immunoglobulin V domain of a human PD-1 polypeptide and the intracellular domain of an endogenous mouse PD-1 polypeptide (claims 80 and 95);
2)    translated and expressed humanized PD-1 polypeptide in their cells and expressed the humanized PD-1 polypeptide with a mouse signal peptide (claim 90);
3)    expressed a humanized PD-1 polypeptide that contained the transmembrane sequence and cytoplasmic domain of the endogenous (mouse) PD-1 polypeptide (claim 91);
4)    expressed a humanized PD-1 polypeptide that comprises amino acids 35-145 (the amino acids encoded by exon 2) of a human PD-1 polypeptide (claims 86 and 92);

6)    had a Pdcd1 promoter that was a mouse promoter (claims 93 and 94);
7)    had a humanized Pdcd1 gene in their genome that comprises endogenous Pdcd1 exons 1,4 and 5 and exon 2 of the human Pdcd1 gene (claims 86 and 88);
8)    did not delectably express endogenous mouse PD-1 polypeptide (claim 96); and
9)    produced and expressed a humanized PD-1 polypeptide (claim 80).
Eisenschenk does not specifically teach a method of assessing the properties of a drug targeting human PD-1 by using the claimed humanized Pdcd1 mouse, the drug is a PD-1 antagonist or an anti-human PD-1 antibody.
Alarcon-Riquelme a nucleotide sequence encoding variants of the PD-1 gene in combination with PD-1 promoter and 3’ UTR sequences (e.g. Abstract).  A vector comprising the nucleotide sequence and transgenic non-human animal containing a heterologous form of a function or non-functional PD-1 allele.  The transgenic animal can serve as an animal model for studying the effect of specific allelic variations of a human PD-1 gene or for use in drug screening (e.g. [0033]).  An anti-PD-1 polypeptide specific antibody can be labeled via linkage to an enzyme and use in an enzyme immunoassay (EIA) (e.g. [0176], the antibody can be detectably labelled by coupling it to a chemiluminescent compound (e.g. [0180]), and pharmacogenomic studies can be performed using transgenic animal, such as transgenic mice, containing a specific allelic variant of a PD-1 gene by replacing wild-type PD-1 gene with an allele of the human PD-1 gene.  The response of these mice to specific PD-1 therapeutic can then be determined (e.g. [0191]).  A method for monitoring the effectiveness of treatment of a subject with an agent (for example, an agonist, antagonist, protein, nucleic acid, small molecule etc.) by 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to assess the properties of a drug targeting human PD-1 by using the claimed humanized Pdcd1 mouse because Eisenschenk teaches the claimed humanized Pdcd1 mouse expressing PD-1 protein on the surface of activated T cells and Alarcon-Riquelme teaches using transgenic animal expressing human PD-1 allele as an animal model for studying the effect of specific allelic variations of a human PD-1 gene or for use in drug screening.  Both Eisenschenk and Alarcon-Riquelme teach generation of transgenic mice expressing human PD-1 protein and since Alarcorn-Riquelme teaches using the transgenic mice for drug screening, it would be obvious for one of ordinary skill in the art to use the humanized mouse taught by Eisenschenk as an animal model for drug screening as taught by Alarcorn-Riquelme in order to identify drug that can affect the human PD-1 expression in the humanized Pdcd1 mice with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the drug that is a PD-1 antagonist or an anti-human PD-1 antibody because Alarcon-Riquelme teaches an anti-PD-1 polypeptide specific antibody can be labeled via linkage to an enzyme or the antibody can be detectably labelled by coupling it to a chemiluminescent compound, and the response of these mice to specific PD-1 therapeutic can then be determined, and a method for monitoring the effectiveness of treatment of a subject with an agent (for example, an agonist, antagonist, protein, nucleic acid, small 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use transgenic animal as an animal model for studying the effect of specific allelic variations of a human PD-1 gene or for use in drug screening as taught by Alarcon-Riquelme with reasonable expectation of success.
It is noted that the claims only require administering the drug to the claimed mouse and monitoring the mouse to determine the properties of the drug.  Thus, the claimed method is obvious to one of ordinary skill in the art in view of Eisenschenk et al., and Alarcon-Riquelme, et al., 2004 (US 20040033497 A1) as set forth above.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632